DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of siRNA, Trp188Stop, and SEQ ID NO:136 in the reply filed on July 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1, 3, 5-6, 10-12, 14, 16, 44, 47, 49, 76-77, 79-80, and 83-84 are currently pending in the instant application. Claims 5-6, 10, 79-80, and 83-84 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Accordingly, claims 1, 3, 11-12, 14, 16, 44, 47, 49, and 76-77 are under examination on the merits in the instant case.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 23, 2020, November 9, 2020, February 3, 2022, and May 2, 2022 have been considered by the examiner, except the non-English language NPL with citation number 10 filed on November 9, 2020. Note that the second page of the NPL copy containing English language is illegible as submitted by applicant. In addition, the foreign patent document with citation number 2 filed on May 2, 2022 is considered only insofar as its English language title and abstract.

Drawings
It is noted that the drawings filed electronically on January 21, 2020 contain color drawings. In fact, all drawings, except Figures 4A-4C in black/white, are in color.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 14, 16, 44, 47, 49, and 76-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 14, and 16 recite “further comprising detecting the presence or absence of an ANGPTL7 predicted loss-of-function variant”. The claims fail to particularly point out and distinctly claim how the aforementioned method step of “detecting” is related to the method of “treating a patient having glaucoma or increased intraocular pressure”. That is, the claims fail to recite the purpose of the additional step of “detecting” for the “method of treating”. 
Claim 12 recites that “the patient is also administered a therapeutic agent that treats or inhibits an ophthalmic condition”. It is unclear whether the “therapeutic agent” is different from the ANGPT7 inhibitor that is required to be administered. It is also unclear whether the “ophthalmic condition” is different from glaucoma or IOP already recited in the claim by virtue of claim dependency from claim 1. Hence, claim 12 fails to particularly point out and distinctly claim the exact identity of the “therapeutic agent” and “ophthalmic condition”. It is also unclear what is meant by “also” in “the patient is also administered”, because the patient is required to be administered a therapeutic agent, which is an ANGPTL7 inhibitor.
Claims 12, 44, 47, 49, and 76-77 recite “when the patient is ANGPTL7 reference”. It is unclear what is meant by this limitation. 
Claims 12, 44, 47, 49, and 76-77 recite “standard dosage amount”, which is not clearly defined by any specific amount. Hence, the metes and bounds pertaining to the “standard dosage amount” cannot be clearly ascertained.
Claims 44, 47, 49, and 76-77 recite the limitation “administer to the patient the therapeutic agent” and also recite “administering to the patient an ANGPTL7 inhibitor”. It is unclear whether the therapeutic agent is the “ANGPTL7 inhibitor” or the two molecules are different from each other. 
Claims 44, 47, 49, and 76-77 recite “when the patient is ANGPTL7 reference, then administering” and “when the patient is heterozygous…, then administering”, which are narrative, thereby failing to conform with current U.S. practice.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 44, 47, 49, and 76-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 12, 44, 47, 49, and 76-77 are drawn to a method of treating a glaucoma patient, wherein “when the patient is heterozygous for an ANGPTL7 predicted loss-of-function variant,” the patient is administered a therapeutic agent “in an amount that is the same as or lower than a standard dosage amount”, wherein the loss-of-function variant “indicates the patient has a reduced risk of developing” glaucoma.
Regarding the limitation that a subject “heterozygous for an ANGPTL7 predicted loss-of-function variant” is defined as having “a reduced risk of developing” an ophthalmic condition such as glaucoma, the instant specification at best describes that the putative loss-of-function (pLOF) mutations Arg177Stop, Gln175His, and Trp188Stop are associated with decreased IOP thus are likely to be indicative of reduced glaucoma risk in carriers of the three mutations. There is no adequate written description support that the all of the recited mutations are indeed loss-of-function mutations, wherein the heterozygosity in all of the predicted loss-of-function mutations recited in the instant claims indeed indicates a reduced risk of developing glaucoma. In fact, the specification expressly discloses that “additional variants in ANGPTL7 could confer protection from glaucoma by lowering IOP. However, at the current sample sizes these associations do not reach statistical significance.” (emphasis added). See page 195. Hence, the specification does not clearly identify/describe that all of the recited mutations, let alone the claimed genus, are indeed loss-of-function mutations that are associated with reduced glaucoma risk. The state of the prior art relevant to the nexus between ANGPTL7 mutations and reduced glaucoma risk was nascent as evidenced by the post-filing reference by Tanigawa et al. (PLOS Genetics, published on May 5, 2020, 16(5):e1008682), who report the following at page 8: “While our genetic discovery provides compelling evidence of involvement of ANGPTL7 in glaucoma, several important questions remain to be answered before its eventual clinical translation. First, we were not able to assess whether the missense variants are complete loss-of-function, partial loss-of-function variants, dominant negative, or gain of function given the data we have at hand. Although we do have a predicted protein-truncating variant, p.Arg177Ter, with nominal evidence of association to IOP and an estimated effect consistent with the missense substitutions, it is challenging to draw conclusions about its functional consequence from in silico predictions, as we have reported in earlier studies assessing when PTVs trigger degradation pathways like nonsense-mediated decay. Second, it is unclear in which cell types these variants are acting on to confer the protective and IOP lowering effects…Additionally, future studies should assess whether ANGPTL7 variants modify the progression of glaucoma, for example, whether ANGPTL7 carriers are less likely to go from glaucoma diagnosis to potential surgery. Although we are aggregating these data, we are thus far unable to draw definitive conclusions.” (emphasis added). Note that it is well settled that the “use of later publications as evidence of the state of art existing on the filing date of an application” is permissible. In re Hogan, 559 F. 2d 595, 605 (CCPA 1977). 
Now, note that the specificity of the specification’s disclosure inversely correlates with the state of the prior art knowledge. As such, the instant specification must provide a written description in sufficient detail for the claimed nexus between all of the recited ANGPTL7 mutations and the risk of developing ophthalmic conditions (e.g., glaucoma). However, as explained above, only three mutations, Arg177Stop, Gln175His, and Trp188Stop, are described in the instant specification as being indicative of a reduced risk of developing glaucoma, and the nexus for the specific three mutation species cannot describe the entire genus (“ANGPTL7 predicted loss-of-function variant”) encompassing different variants (e.g., Lys192Gln, Phe161Ile) as claimed in the instant case.
See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed…Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). (emphasis added).
In addition, the mere fact that the mutations (e.g., Lys192Gln, Phe161Ile) recited in the claims appear in the specification or in original claims is not sufficient to comply with the written description requirement. 
“The appearance of 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement... If a purported description of an invention does not meet the requirements of the statue, the fact that it appears as an original claim or in the specification does not save it. A claim does not become more descriptive by its repetition, or its longevity.” (emphasis added). Enzo Biochem Inc. v. Gen-Probe Inc. 323 F3d 956, 63 USPQ2d 1609 (Fed. Cir. 2002).
“An ipsis verbis disclosure of a claimed genus (under the heading Experiments) is not per se sufficient to meet the written description requirement.” Boston Scientific Corp. v. Johnson & Johnson, 647 F3d 1353, 99 USPQ2d 1001 (Fed. Cir. 2011). 
Regarding the limitation that a subject having the recited heterozygosity is administered “the same as or lower than a standard dosage amount”, the instant specification does not provide any sufficient information/actual reduction to practice the “dosage” administration to a person who is heterozygous for an ANGPTL7 predicted loss-of-function variant. Interestingly, the instant specification does expressly disclose that even a single copy of an ANGPTL7 predicted loss-of-function variant protects a human subject from developing an ophthalmic condition.
See page 49 disclosing the following: “Having a single copy of an ANGPTL7 predicted loss-of-function variant nucleic acid molecule confers protection to a human subject from developing an ophthalmic condition.” (emphasis added). As such, it is highly questionable and unclear as to why a “therapeutic agent that treats or inhibits an ophthalmic condition” is required to be administered to a person who is already protected “from developing an ophthalmic condition.” That is, the claimed limitations pertaining to administering a therapeutic agent to a person who is protected from developing an ophthalmic condition appear illogical and counterintuitive, and furthermore contradicts the disclosure of the specification expressly stating that even “a single copy” of the ANGPTL7 mutation “confers protection to a human subject from developing an ophthalmic condition.” Note that there is no relevant prior art pertaining to administering a therapeutic agent to a subject who is already identified as being protected from a disease condition. As such, the mere ipsis verbis disclosure, or the mere appearance, of the words/limitations of claims 12, 44, 47, 49, and 76-77 is not sufficient to comply with the written description requirement as the result/rationale pertaining to the therapeutic agent administration step of administering “the same as or lower than a standard dosage amount” to a person who is described to have “protection” from developing a disease is not adequately described by the instant specification. 
	In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors completed and had possession of the subject matter of claims 12, 44, 47, 49, and 76-77 at the time of filing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Comes et al. (Genes to Cells, 2011, 16:243-259, applicant’s citation).
Comes teaches that ANGPTL7 is upregulated “in the aqueous humor of glaucoma patients” and is also “strongly upregulated by elevated IOP in the perfused human trabecular meshwork”. See page 244. 
Comes reports that an siRNA molecule targeted to ANGPTL7 reduces ANGPTL7 expression when administered to a perfused, intact human trabecular meshwork tissue and that the ANGPTL7 siRNA-treated eyes show that “the architecture is well preserved” and “the tissue conserved the canonical layered trabecular meshwork structure” and the siRNA-treated eyes have more, wider extracellular matrix (EMC) that tends to constrict the Schlemnn’s canal. See page 249; Figures 6-7.
Comes teaches that ANGPTL7 that is “upregulated by elevated IOP” is “a strong candidate for a potential management of glaucoma.” See page 253.
Comes does not expressly disclose administering the ANGPTL7-targeting siRNA molecule to a patient having glaucoma or increased IOP. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try administering Comes’ siRNA molecule targeted to ANGPTL7 to a subject having glaucoma or increased IOP, because there was a need for treatment of glaucoma or elevated IOP having an upregulated expression level of ANGPTL7, and because an siRNA molecule targeted to ANGPTL7 was identified as a potential treatment option or “candidate for a potential management of glaucoma” as taught by Comes.
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that not of innovation but of ordinary skill and common sense.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Accordingly, claims 1 and 3 taken as a whole would have been prima facie obvious before the effective filing date.

Claims 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Comes et al. (Genes to Cells, 2011, 16:243-259, applicant’s citation) as applied to claims 1 and 3 above, and further in view of DeBoever et al. (bioRxiv, March 16, 2018, applicant’s citation). 
Claims 11, 14, and 16 depend from claim 1, which is rendered obvious over Comes et al. as explained above, which is fully incorporated by reference herein.
Comes does not teach detecting the “absence” of a loss-of-function mutation in ANGPTL7 in the sample of the glaucoma subject. 
It is noted that SEQ ID NO:6 claimed in claim 16 encodes the Gln175His missense variant of ANGPTL7. 
DeBoever teaches that “rare variants” including a missense variant of ANGPTL7 “that changes residue 175 from glutamine to histidine” “protect against glaucoma.” See page 10 and Figure 4(E) legend. See also page 4: “We also applied MRP to glaucoma (HC276), intra-ocular pressure (INI5263), and corneal resistance factor (INI5265) and find evidence that rare coding variants in ANGPTL7 protect against glaucoma.”
It would have been obvious to one of ordinary skill in the art before the effective filing date to detect the absence of a Gln175His missense variant of ANGPTL7 in a biological sample of a subject having elevated IOP prior to administering Comes’ siRNA targeted to ANGPTL7. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to provide a prophylactic treatment to a specific patient population who suffers from elevated IOP and is likely to develop glaucoma based on the absence of a protective mutation in ANGPTL7, because the presence of Gln175His missense variant in ANGPTL7 in a person’s biological sample was taught to indicate that the person is protected “against glaucoma” as reported by DeBoever thus, one of ordinary skill in the art would have reasonably recognized that the absence of Gln175His variant in a person having elevated IOP would not be protected against glaucoma thus highly likely to develop glaucoma. As such, one of ordinary skill in the art would have reasonably administered the anti-glaucoma agent, Comes’ siRNA targeted to ANGPTL7, to a person who is not genetically protected from developing glaucoma so as to delay or prevent glaucoma development in the person having elevated IOP. 
Accordingly, claims 11, 14, and 16 taken as a whole would have been prima facie obvious before the effective filing date.
Double Patenting - Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 11-12, 14, 16, 44, 47, 49, and 76-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-46, 48-53, 64, 76-77, and 85 of copending Application No. 17/318,023 (now allowed). 
Note that this provisional rejection will change to a non-provisional rejection once an issue fee is paid in the ‘023 application.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘023 claims drawn to a method of treating glaucoma comprising administering an inhibitor of ANGPTL7, wherein the inhibitor comprises siRNA. 

Claims 1, 3, 11-12, 44, and 76-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 15-17, 36-38, 59, and 85-86 of copending Application No. 17/443,702 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘072 claims drawn to a method of treating glaucoma comprising administering an inhibitor of ANGPTL7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3, 11-12, 14, 16, 44, 47, 49, and 76-77 are are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3, 11-12, 14, 16, 44, 47, 49, and 76-77 are of copending Application No. 17/031,523 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635